Citation Nr: 0939168	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-37 412	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1979 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

The Board notes that the Veteran requested a video hearing 
before a Veterans Law Judge, but withdrew his request for a 
hearing through written correspondence, dated in September 
2009, after he failed to appear for a February 2008 hearing.  
The Veteran having withdrawn his hearing request, the Board 
will proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (e) (2008).

The case was remanded by the Board in September 2008 for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran does not have schizophrenia that is related 
to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2008).

2.  The Veteran does not have schizophrenia that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and July 2005, before the AOJ's initial adjudication of the 
claims.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and several supplemental statements of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, VA has no duty to inform or 
assist that was unmet.  The RO obtained the Veteran's service 
treatment records (STRs), personnel records, and post-service 
medical records.  Neither the Veteran nor his representative 
has identified any pertinent outstanding records that have 
not been associated with the claims folder.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination, under the pertinent laws and regulations, when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  In 
this regard, the Board observes that no VA opinion with 
respect to the issues on appeal was obtained.  

However, the case was remanded in September 2008 to afford 
the Veteran a VA examination.  Notification regarding the 
examination was sent to the Veteran in November 2008 at his 
last known address, and it was not returned.  In December 
2008, the Veteran failed to report for his examination, and 
has provided no good cause for not reporting.  Accordingly, 
the Board finds that is duty to assist has been met.  While 
VA has a duty to assist the veteran in substantiating his 
claim, that duty is not a one-way street.  Woods v. Gober, 14 
Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).  In circumstances, such as those presented here, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record. See 38 C.F.R. § 3.655 (2008)

In light of the foregoing, the Board concludes that VA has 
satisfied its duties with respect to the VCAA.  

Background

The Veteran contends that he has PTSD related to a sexual 
assault in service and that he has schizophrenia that is 
related to his military service, including being secondary to 
his PTSD.  The Veteran contends that he was raped in February 
1980 by two servicemen in their barracks.  He contends that 
he reported the assault to a sergeant.  

Of record are the Veteran's STRs and personnel records.  
There is no diagnosis of, or treatment for, any mental 
illnesses during service.  His personnel records show that 
the Veteran had several disciplinary problems and was 
ultimately discharged for failure to maintain acceptable 
standards for retention.  The Veteran contends that his 
misbehavior in service represents the type of "behavioral 
changes" that represent credible evidence of an in-service 
stressor as outlined in 38 C.F.R. § 3.304(f).  See also 
Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  There is 
no indication in the Veteran's treatment or personnel records 
that he reported any sexual assault or rape.

Also of record are numerous VA treatment records dated from 
December 2002 through July 2005, which show diagnoses of both 
PTSD and schizophrenia many years after service.  A record 
dated in January 2005 reveals that the Veteran's psychoses 
were secondary to PTSD.  A record dated in February 2005 
indicates that the Veteran reported a pre-service history of 
elemental auditory and visual hallucinations.  Records 
diagnosing him with PTSD relate that disability to his 
reported sexual assault.  However, none of these records 
shows a diagnosis of PTSD indicate that such diagnosis was 
done in accordance with the criteria set forth in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  None of the records 
that show a diagnosis of schizophrenia reveal that it was 
caused by his military service or that he had pre-existing 
schizophrenia that was aggravated by his military service.

In December 2008, the Veteran was scheduled for a VA 
psychiatric examination. He failed to report for the 
examination and did not provide any explanation for why he 
did not report.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Schizophrenia is a psychosis. 38 C.F.R. § 3.384 (2008).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the July 2005 VCAA letter.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

Service Connection for PTSD 

Here, while there is evidence that suggests that the Veteran 
has PTSD as shown in VA treatment records, none of the 
diagnoses appear to have been done in accordance with the 
DSM-IV, as required for service connection.  See 38 C.F.R. 
§§ 3.304(f); 4.125(a).  Thus, an essential requirement for 
service connection is not met, namely a finding of a current 
diagnosis of the claimed disability.  Absent a showing that 
the Veteran in fact has PTSD, service connection for PTSD is 
not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board notes that the case was remanded in 
order to afford the Veteran a VA examination to determine 
whether he has PTSD under DSM-IV criteria, but the Veteran 
failed to report for the examination.  This examination might 
have been helpful in determining whether the Veteran has PTSD 
under DSM-IV related to a verified in-service stressor.  
However, he has provided no cause for not appearing, which 
means that VA must now consider his claim based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  The evidence 
of record does not contain a diagnosis of PTSD in accordance 
with the DSM-IV criteria.  
In the instant case, the Board does not need to address 
whether the Veteran's claimed stressor is sufficiently 
supported by corroborating evidence because the Veteran does 
not have a confirmed diagnosis of PTSD, which conforms to the 
DSM-IV criteria as required by 38 C.F.R. § 4.125(a).  

Schizophrenia

Here, the evidence shows that the Veteran has been diagnosed 
with schizophrenia years after service.  However, the 
evidence does not indicate that the Veteran's schizophrenia 
is related to his military service.  In this regard, the 
Board notes that the February 2005 VA treatment record 
indicates that the Veteran had a pre-service history of 
elemental auditory and visual hallucinations.  There is no 
indication that the Veteran's current schizophrenia was 
either caused in service or that any pre-existing 
schizophrenia was aggravated by service.  Additionally, while 
some treatment records reveal that the Veteran's 
schizophrenia is secondary to PTSD, since service connection 
for PTSD is being denied, service connection for 
schizophrenia as secondary to PTSD must also be denied.  

As noted above, the Veteran was scheduled for an exam and 
information that might have been beneficial to his claim 
could have been obtained from that examination.  However, 
since he did not appear, the Board must consider his claim 
based on the evidence of record.  The evidence does not show 
that his schizophrenia is etiologically related to his 
military service.  Moreover, the evidence does not show that 
the Veteran's schizophrenia was manifest to a compensable 
degree within any presumptive period.  As such, service 
connection for schizophrenia is not warranted.  

Conclusion

The Board acknowledges the Veteran's belief that he has PTSD 
and schizophrenia related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
PTSD and schizophrenia that are traceable to disease or 
injury incurred in or aggravated during active military 
service or otherwise etiologically related to his active 
military service.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia, to 
include as secondary to PTSD is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


